PER CURIAM.
This is a timely appeal from a final judgment establishing paternity and child support.
Appellee filed the action under the Uniform Reciprocal Enforcement of Support Act to establish appellant as the father of her child, Catherine Rose Hewitt, and to require him to pay child support for said child. The matter was heard by a general master, who found in favor of appellee, concluding that appellant was the father of the child and fixing child support arrearag-es at $69,067.08 and current payment of future child support by appellant at $639.57 per month.
We have considered appellant’s various complaints regarding the appealed judgment and find no reversible error demonstrated, with the exception of the determination of child support. In arriving at the amounts provided in the judgment, the court approved the master’s use of the statutory Child Support Guidelines, while recognizing that they were expressly inapplicable in this case because the combined income of the parties exceeded $50,000. The reliance upon said guidelines appears *1244to have been more extensive than simply using them as a “floor” or starting point. Brandt v. Brandt, 565 So.2d 397 (Fla.2d DCA 1990). Furthermore, the record does not appear to contain sufficient competent evidence to enable the trial court or master to utilize the provisions of section 61.-30(l)(b)(2), Florida Statutes (1989), as is required to determine the proper support in cases involving incomes in excess of the guidelines amount. See Harrison v. Harrison, 573 So.2d 1018 (Fla. 1st DCA 1991); Brandt v. Brandt, 565 So.2d 397 (Fla.2d DCA 1990); Ombres v. Ombres, 564 So.2d 1103 (Fla. 4th DCA 1990).
Accordingly, we affirm the judgment in all respects except as to the amount of the award of child support and remand the cause for further consideration of the appropriate amount of child support, past and future, and the amount to be paid by each of the parents, all in accordance with the various factors reflected in recent Florida case law on the subject.
DOWNEY, GUNTHER and FARMER, JJ., concur.